DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                    Response to Arguments
 1.      Applicant argued “Even though Claim 8 is listed as being rejected over Yang and Cook, the Office Action actually cites to Yankowitz in rejecting Claim 8. As noted above, the circuits 470-472 of Yankowitz are clearly coupled in parallel, not in series.”, see page 11 in the Remarks, filed 8/29/2022, with respect to the rejection(s) of claim 8 has been fully considered and are persuasive.  Therefore, the rejection is hereby withdrawn from reconsideration.  
          
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.     Claims 8-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pub. 2016/0181853; hereinafter “Yang”) in view of Cook et al. (US. Pub. 2014/0001882; hereafter “Cook”).
      Regarding claim 8, Yang discloses an apparatus comprising:        multiple near-field probes (multiple near-field units R1L1C12 to R4L4C45, in Figs. 3-4 or 7,) coupled in series (Fig. 3-4 or Fig. 7 show multiple near-field units R1L1C12 to R4L4C45 connected in series), each near-field probe comprising loops or coils (L1, L2,or ...L5 in Fig. 4) of electrically-conductive material and configured to generate a magnetic field (the multi-turn spiral conductive loops or coils of L1-L5 generate a magnetic field uniformly, see [0035, 0039]);         a power source configured to drive the near-field probes (a power source, in Fig. 4 or 710 in Fig. 7, configured to drive the near field units); and         for each near-field probe, a shunt capacitance (each of shunt capacitors C12-C45, in Fig. 4) coupled in parallel across the loops or coils of the near-field probe (see Fig. 4),          wherein the shunt capacitance and an inductance of the loops or coils of the near-field probe form part of a resistive-inductive-capacitive (RLC) network (each of resistors R1-R5, each of inductors L1-L5 and each of capacitors C12-C45 forms as a part of a RLC network, see Fig. 4), and wherein the RLC network is configured to transform a smaller resistance of the near-field probe into a larger resistance (a shunt capacitance C acts as a multiplier for both the coil inductance and resistance. Adding a small parallel capacitor allows a secondary path for current to follow in a direction opposite to the current in inductor L. Thus, when the combined circuit is driven by a constant current source, the current (I+ΔI) through the L and R is higher than input current (I) which accounts for the increase in equivalent resistance and inductance. See [0038]).         Yang does not disclose an amplifier for driving the near field unit.          Cook discloses an power amplifier (124, in Fig. 2) configured to drive the near field unit (114).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the charging system of Yang by having a power amplifier configured to drive the near field unit as taught by Cook for purpose of amplifying the power signal which is used to drive the near field unit in order to meet the system design and specification requirement.
       Regarding claim 9, Yang and Cook disclose the apparatus of claim 8, wherein, for each near-field probe, the RLC network is configured to increase an electrical current ((I+ΔI), see Fig. 1C) flowing through the near-field probe in response to a drive voltage relative to an amount of current flowing through the near-field probe without the shunt capacitance in response to the drive voltage (see Fig. 1C and [0038]).
      Regarding claim 13, Yang and Cook disclose the apparatus of claim 8, further comprising: at least one cable electrically coupling the near-field probes in series (wiring electrically connected the near field probe of Yang); wherein the RLC networks are configured to decrease an electrical voltage and an electrical current passing through the at least one cable between the near-field probes (see Fig. 1C and [0038] of Yang).
          Regarding claim 14, Yang and Cook disclose the apparatus of claim 1, Cook further teaches comprising: a signal source (122, Fig. 2) configured to generate an excitation signal; wherein the power amplifier (126) is configured to amplify the excitation signal in order to drive the near-field probe (114).
     Regarding claim 15, Yang and Cook disclose the apparatus of claim 1, Yang further teaches wherein the shunt capacitance (C, in Fig. 1B) is coupled to input and output terminals of the near-field probe (see Fig. 1B).
5.     Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yankowitz et al. (US Pub. 2021/0359551; hereinafter “Yankowitz”) in view of Yang et al. (US Pub. 2016/0181853; hereinafter “Yang”).      Regarding claim 8, Yankowitz discloses an apparatus comprising:        multiple near-field probes (multiple near field communication units 470-472, in Fig. 4), each near-field probe (470, 471, or 472) comprising loops or coils (Ltxcoil4a-4c) of electrically-conductive material and configured to generate a magnetic field (the Ltxcoil4a-4c, each generates the magnetic field, see [0012]);         a power amplifier configured to drive the near-field probes (“a wireless charging system to include a power source electrically coupled to a transmitter antenna or antenna array to produce an electromagnetic field. The transmitter device includes a switching power amplifier such Class E amplifier circuit”; see [0012]); and         for each near-field probe, a shunt capacitance (each of shunt capacitors Cparallel 3a-3c, in Fig. 4) coupled in parallel across the loops or coils of the near-field probe (see Fig. 4),          wherein the shunt capacitance and an inductance of the loops or coils of the near-field probe form part of a resistive-inductive-capacitive (RLC) network (each of Rtxparasitic4a-4c, each of Ltxcoil4a-4c and Cparalle3a-3cl forms as a part of a RCL network; see Fig. 2), and wherein the RLC network is configured to transform a smaller resistance of the near-field probe into a larger resistance (a result of each of Cparallel3a-3c coupled in parallel across Ltxcoil4a-4c shown in Fig. 4 would increase or amplify the current flowed through each of Ltxcoil4a-4c, thus also increasing in resistance in the RLC system).       Yankowitz does not disclose multiple near-field probes coupled in series.       Yang discloses, in Figs. 3-4 or 7, a power source configured to drive multiple near-field units (multiple near-field units R1L1C12 to R4L4C45), wherein the multiple near-field units connected coupled in series  multiple near-field probes (Fig. 3-4 or Fig. 7 show multiple near-field units R1L1C12 to R4L4C45 connected in series).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the charging system of Yankowitz by having multiple near-field units coupled in series as taught by Yang, for purpose of enabling current distribution flatness throughout the coil so as to minimize the electronic field (E-Field) generation and reducing the risk of electric shock to a user.       Regarding claim 10,  Yankowitz and Yang disclose the apparatus of claim 8, Yankowitz further teaches comprising: a tuning network coupled between the near-field probes and the power amplifier; wherein the tuning network comprises multiple tuning capacitors (Csh2 and Cs2) arranged in an L-shaped configuration (see Fig. 2).
       Regarding claim 11,  Yankowitz and Yang disclose the apparatus of claim 10, Yankowitz further teaches comprising: a series capacitance coupled in series (Cban1a-Cband1b) with the tuning network and the near-field probes; wherein the series capacitance is configured to increase a voltage from the power amplifier toward input terminals of the near-field probes without the tuning capacitors receiving the increased voltage (see Fig. 6).
Allowable Subject Matter
6.       Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.      Claims 1-7 and 16-20 are allowed over the prior arts of record.
        The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “… the shunt capacitance and an inductance of the loops or coils of the near-field probe form part of a resistive-inductive-capacitive (RLC) network, and wherein the RLC network is configured to transform a smaller resistance of the near-field probe into a larger resistance; and
multiple cables electrically coupling the power amplifier and the near-field probe; wherein the RLC network is configured to increase the resistance of the near-field probe in order to decrease electrical losses associated with the multiple cables.” in combination with all other elements as claimed in claim 1. 
          Regarding claim 16, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ … …for each near-field probe, using a shunt capacitance coupled in parallel across the loops or coils of the near-field probe to form, along with an inductance of the loops or coils of the near-field probe, part of a resistive-inductive-capacitive (RLC) network, wherein the RLC network is configured to transform a smaller resistance of the near-field probe into a larger resistance; wherein multiple cables electrically couple the power amplifier and the one or more near-field probes; and wherein the RLC network for each near-field probe is configured to increase the resistance of the near-field probe in order to decrease electrical losses associated with the multiple cables.” in combination with all other elements as claimed in claim 16. 

            As to claim(s) 2-7, the claims are allowed as they further limit allowed claim 1.
            As to claim(s) 17-20, the claims are allowed as they further limit allowed claim 16.

Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Meziache (U.S Pat. 10249946) discloses an adaptation of an antenna circuit for a near-field communication terminal (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/9/2022